Case 1:17-cr-00630-ER Document 182 Filed 11/26/19 Page 1of1

 

 

 

USDC SDNY
DOCUMENT .
ELECTRONICALLY: FILED
-DOC#
UNITED STATES DISTRICT COURT - DATE FILED: Tele
SOUTHERN DISTRICT OF NEW YORK.
UNITED STATES OF AMERICA
17 Cr. 630 (ER)
~ Vv. -
MARK 8S. SCOTT,
Defendant.

 

 

Please indicate each of your verdicts with a check mark (V).

Count One: Conspiracy to Commit Money Laundering

Guilty V Not Guilty

Count Two: Conspiracy to Commit Bank Fraud

Guilty Not Guilty

New York, New York ©

iy

    

&

4
Foreperson

 

 

 
